Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Topatan et al (U.S. Pub No. 2014/0344304 A1) as title Enhanced Search Suggestion for Personal Information Services discloses implementing enhanced search suggestion technology, a search suggestion element in which both search suggestions and contact suggestions may be presented. An indication of interest made with respect to a contact suggestion results in the presentation of contact details for an associated contact. The presentation of at least the search suggestions persists while the contact details of the associated contact are presented. The personal information application includes in a search element in a user interface to a personal information service in which a search query may be entered. Search suggestions and contact suggestion can be identified based at least in part on the search query and presented via a suggestion element in the user interface.
Chan et al (U.S. Pub No. 2015/0039647 A1) as title Surfacing User Specific Data Records In Search discloses actions of receiving search results that are responsive to the search query, processing one or more triggering rules based on at least one of the search query and the search results, determining based on processing the one or more rules, that a set of data records is to be displayed in a search result page with the search results.
Haunschild et al (U.S. Pub No. 2003/0217036 A1) as tittle Online Regulatory Compliance System and Method for Facilitating Compliance providing a secured, interactive web site system. The web site system can comprises a series of software system and programs to enable the user to identify a subject item, a gas compressor engine. The web site summaries and explains the rules and regulations for the 
Zhou (U.S. Pub No. 2012/0117049 A1) as title Enriching Web Resources discloses in generating an answer box for query, the search engine obtains information that instantly answers the query or that offers a direct link to an answer for the query.  The method that include the action of presenting an enriched web resource at a client device and modified version of the web resource is provided for display, obtaining a parametric value associated with the trigger term further include executing a search query using the trigger term as a query term and obtain as the parametric value. Parametric value associate with trigger term. 
The examiner has found that the prior arts of the record do not appear to teach or suggest or render obvious the claimed limitation as recited in independent claims and subsequent dependent claims, thus the invention is patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-270-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 3, 2021
/THU N NGUYEN/Examiner, Art Unit 2154